UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-6333



MICHAEL F. DEHONEY,

                                            Plaintiff - Appellant,

          versus


CHARLIE J. CEPAK, Warden, individually and/or
in his official capacity,

                                             Defendant - Appellee.



                             No. 97-6541



MICHAEL F. DEHONEY,

                                            Plaintiff - Appellant,

          versus

CHARLIE J. CEPAK, Warden, individually and/or
in his official capacity,

                                             Defendant - Appellee.



Appeals from the United States District Court for the District of
South Carolina, at Florence. William B. Traxler, Jr., District
Judge. (CA-96-1358-21BE)


Submitted:   June 19, 1997                 Decided:   June 30, 1997
Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael F. Dehoney, Appellant Pro Se.      Joseph Crouch Coleman,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's orders denying his

motion to amend his complaint after Appellee moved for summary
judgment (No. 97-6333), and denying relief on his 42 U.S.C. § 1983

(1994) complaint (No. 97-6541). We have reviewed the record and the

district court's opinions accepting the magistrate judge's recom-

mendation and find no reversible error. Accordingly, we affirm on
the reasoning of the district court. Dehoney v. Cepak, No. CA-96-
1358-21BE (D.S.C. Feb. 12, 1997, and Mar. 14, 1997). We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument
would not aid the decisional process.




                                                          AFFIRMED



                                2